Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 11 recite “the wireless communication module includes a database storing an emergency contact …”  Applicant’s originally filed disclosure does not clearly support how a wireless communication module includes a database storing an emergency contact.  One of ordinary skilled in the art readily recognized that a wireless communication module functionality includes transmitting and/or receiving data.  The functionality of storing data for retrieval by a processor is typically through memory storage which is also recited in the claim which is not utilized as storage of the emergency contact.  For examination purpose, Examiner interprets the emergency contact is stored in the memory as recited in the claims. 
Claims 3, 4, 6-10 recite further limiting features it is not clearly in line with what is supported in the original disclosure.  In claim 1, it appears that Applicant claiming a client mobile device performing function consistent with Figure 9.  However, in the dependent claims additional components and features are added to the user device, (i.e. client mobile device) that from reading the specification those features are part of a separate device, such as a watch as shown in Figure 2, thus rendering confusion as which component and which feature fully supported by Applicant’s original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1, line 19 recites “via a wireless communication module” is unclear.  The same recitation was introduced earlier in the claim as part of the user device, having the same recitation in another device render confusion as to whether an action intended is for the user device or the caregiver mobile device.  For examination purpose, Examiner interprets “via a wireless communication module” as part of the caregiver mobile device.  
Dependent claims by dependency, they inherit the rejection.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGAWARA KYOKO (JP 2009163537) in view of Hanson et al. (US 20120313785), and further in view of Tedesco et al. (Patent No. 8441356).


Claim 1, SUGAWARA teaches a system for sending medical emergency alerts comprising:
a user device including wireless communications module (Fig. 1, fall determination device 200 with communication unit 215), a user interface (Fig. 1, display 213), a processor in communication with the wireless communications module and the user interface (see Fig. 1, CPU 203), wherein the wireless communications module includes a database storing an emergency contact (Best Mode, par. 1: Then, the fall determination device 200 makes a fall determination using the received data, and when it is determined that the fall has occurred, transmits the notification to a family member or a caregiver (nurse or the like)); and
a memory in communication with the processor (Fig, 1, RAM 205 and ROM 207.
SUGAWARA does not teach the memory including instructions that, when executed by the processor, cause the processor to 
display a medication reminder on the user interface including a medication name, wherein the medication reminder includes a request to confirm that a medication associated with the medication name has been taken, wherein the request is satisfied when the user performs a predefined action;
wherein, when the user interface has not detected the predefined action after a predetermined period of time after displaying the medication reminder, communicate a medicine alert, via the wireless communication module, to a caregiver mobile device, wherein the medicine alert includes a notification of a failure to confirm that the medication has been taken, wherein the user device is different from the caregiver mobile device, 
upon receipt of input from the caregiver mobile device, send the medicine alert, via a wireless communication module, to the emergency contact only after a caregiver has chosen to have the medicine alert sent to the emergency contact, wherein the emergency contact is different from the caregiver.
In the field of endeavor, Hanson teaches he reminder interface 800 may be displayed by a device (e.g., a mobile device, a personal computer, etc.) operated by the patient. The reminder interface 800 provides an indication that the patient is scheduled to take two types of medication at 2:00 PM, which the reminder interface 800 indicates is fifteen minutes from when the reminder was provided. The reminder interface 800 also asks the patient to confirm that the medication will be taken at the scheduled time and provides an input control 810 to which the patient may provide user input to confirm that the medication will be taken at the scheduled time. Based on the patient providing user input confirming that the medication will be taken at the scheduled time …  The reminder interface 800 further includes an indication that a failure to respond will result in an alert being sent to a remote caregiver (par. 90&94).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify SUGAWARA’s user device by including a medicine reminder and sending alert to a caregiver in an event when the user failure to confirm with the medicine reminder taught by Hansen.  The motivation would be for providing a remote caregiver or a monitoring station based on detecting that the patient has failed to respond to the reminder within a threshold period of time (Hansen par. 94).
The combination does not specifically teach upon receipt of input from the caregiver mobile device, send the medicine alert, via a wireless communication module, to the emergency contact only after a caregiver has chosen to have the medicine alert sent to the emergency contact, wherein the emergency contact is different from the caregiver.
In the field of endeavor, Tedesco teaches a caregiver such as a school nurse is notified via text message that a child has fallen outside during recess; on her way outside, she forwards the notification to a mobile terminal used by the child's parent (col. 19, ln 37-45).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by enabling forwarding alert to another user as taught by Tedesco in order to disseminate alert messages as needed. 

Claim 4, the combination teaches wherein the user device is adapted to be attached to a user (SUGAWARA Fig. 1, device 200 is a portable device configured to be attached to a user when it is inside the user pocket clothing).

Claim 5, the combination teaches wherein the wireless communications module, the user interface, the processor, and the memory are connected to a mobile device (SUGAWARA Fig. 1 shows all those components are internal electronics of the fall determination device 200 that is separate from data collection device 100).

Claim 6, is interpreted and rejected similar to independent claim 11.

Claim 7, the combination teaches further including a mobile telephone unit in communication with the processor, wherein the mobile telephone unit is adapted to provide mobile telephone call functionality, wherein when the fall condition is present, initiating a mobile telephone call with an emergency service line (SUGAWARA Best Mode, seventh paragraph from the bottom: The CPU 203 displays an alert on the display 213 to notify the family or caregiver of the fall of the elderly (S72), and controls the communication unit 215 to notify via the network (S73). … ; and fourth paragraph from the bottom of the same section: The network includes various communication networks including, for example, a carrier communication network, an intranet, the Internet, and the like. The ROM 207 (or a non-volatile memory not shown) stores, for example, a contact information such as a family member or a caregiver (for example, an address of a mobile phone or PHS (Personal Handyphone System), a telephone number, an e-mail address, etc.). ing. The CPU 203 reads out the contact information stored in the ROM 207 or the nonvolatile memory, and activates, for example, a mailer to create and transmit a predetermined alert message).

Claim 9, the combination teaches further including a pedometer in communication with the processor (Tedesco col. 5, ln 55-60: a pedometer (not shown) may transmit data to the mobile terminal 10. For example, the Nike+iPod Sport Sport Kit may be employed to track rate of movement).

Claim 10, the combination teaches further including a heart rate monitor in communication with the processor (Tedesco col. 3, ln 25-30:  a peripheral heart rate monitor communicating wirelessly with the mobile terminal).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGAWARA KYOKO (JP 2009163537) in view of Hanson et al. (US 20120313785), and further in view of Tedesco et al. (Patent No. 8441356), and furher in view of De La Rue (Patent No. 8229473).

Claim 2, the combination does not teach further including a positioning sensor in communication with the processor, wherein the memory includes further instructions that cause the processor to:
receive a geofence via the wireless communication module, receive a current location from the positioning sensor, and when the current location is outside the geofence, communicate a geofence alert to the caregiver mobile device.
In the field of endeavor, De La Rue teaches detecting when a mobile communication device exits a defined geographical area.  The mobile device 103 may be a mobile telephone, or any other device that is capable of communication with BSs 108 and obtaining or determining its location via GPS 104.  He goes on to teach an application 102 can be part of the mobile device 103.  The application 102 receives or stores one or more defined Geo-Fences. The Geo-Fence is defined in terms of real-world coordinates and may be defined by a party 106 which is communicated to mobile device 103 through network 107.  The Geo-Fence is to be active for the associated mobile device 103, one or more actions to trigger if the mobile device 103 is determined to be entering and/or exiting the defined Geo-Fence, e.g. to whom, how or where notifications or alerts are to be transmitted (co. 5, ln 1-40).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by including all the above features taught by De La Rue.  The motivation would be for providing a triggering mechanism for sending alert when an event such as a configured geo-fence boundary has been crossed (De La Rue col. 1, ln 3-12). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGAWARA KYOKO (JP 2009163537) in view of Hanson et al. (US 20120313785), and further in view of Tedesco et al. (Patent No. 8441356), and further in view of De La Rue (Patent No. 8229473), and further in view of SIBBITT et al. (WO 2008/049202).

Claim 3, the combination teaches wherein the user device includes a vibrating motor, wherein the vibrating motor vibrates when the current location is outside the geofence.
In the field of endeavor, SIBBITT teaches After obtaining location data from the locating device 422 and determining the location of locating device 422 in relation to the geo-fences, the tracking and alert system 408 may initiate a notification or warning if the device 422 is getting too close to a geo-fence (i.e. reaching a predefined geo-fence threshold) or has crossed a geo-fence (i.e. geo-fence breach). The tracking and alert system 408, by transmitting an appropriate signal encapsulated with a programmed event to the locating device 422, can activate an audible alarm at the device 422 - where the intensity of the alarm can be dependent upon whether the alarm is a panic alarm (e.g., 70 to 100 dB) or a locate alarm (e.g., 30 to 50 dB) - activate a vibratory alarm (where the device 422 is provisioned with a controllable vibratory element) (par. 24 & 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by providing tactile vibration within a wearable device when the wearable device has crossed geo-fence boundary, similarly taught by SIBBITT.  The motivation would be for providing notification to wearable device user that he/she has reached a configured geo-fence boundary. 


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGAWARA KYOKO (JP 2009163537) in view of Hanson et al. (US 20120313785), and further in view of Tedesco et al. (Patent No. 8441356), and further in view of Zegelin et al. (US 2008/0006700).


Claim 8, the combination does not specifically teach wherein the memory further includes instruction to: when the user interface detects the predefined action, communicate, to the caregiver mobile device, a medicine confirmation alert adapted to notify the caregiver that the medication has been taken.
In the field of endeavor, Zegelin teaches a Wireless device 104 communicates
with remote terminal 108 to notify caregiver 109 that the medicine has been taken (abstract, par. 23).
It would have been obvious to one of ordinary skill in the art at the time of filling
to include notification to caregiver medicine compliance as taught by Zegelin within the combination’s system in order to provide the caregiver information regarding user has taken medicine as instructed.

Claim(s) 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGAWARA KYOKO (JP 2009163537 A).

Claim 11, SUGAWARA teaches a system for sending medical emergency alerts (abstract) comprising: 
a device body adapted to be attached to a user (Best Mode, par. 1-2: data collection device 100 is attached to the trunk of an elderly person); 
an accelerometer connected to the device body (Fig. 1: acceleration sensor 107); 
a wireless communications module (Fig. 1: fall determination device 200 includes communication unit 215) including a database storing a plurality of contacts associated with the user, wherein at least one contact is an emergency contact (Best Mode, par. 1: Then, the fall determination device 200 makes a fall determination using the received data, and when it is determined that the fall has occurred, transmits the notification to a family member or a caregiver (nurse or the like)); 
a user interface (Fig. 1, display 213); 
a processor (Fig. 1, CPU 203) in communication with the accelerometer (Best Mode, par. 1: CPU processes received acceleration data), the wireless communications module, and the user interface (see Fig. 1 where CPU 203 in electronic communication with communication unit 215, and display 213 via bus 221); and 
a memory in communication with the processor (Fig, 1, RAM 205 and ROM 207), the memory including instructions that, when executed by the processor, cause the processor to receive acceleration data from the accelerometer (Best Mode, last two paragraphs:  Similarly to the ROM 113 described above, the ROM 207 stores a program that the CPU 203 develops and executes in the work area of the RAM 205. The programs stored in the ROM 207 include a fall determination program 209a), analyze the acceleration data to determine if a fall condition is present, and when the fall condition is present, communicate, via the wireless communication module, an alert to a caregiver mobile device, wherein the alert is adapted to indicate that the user wearing the device body has fallen (Best mode par. 1: The data collection device 100 collects data for determining the fall of the elderly and transmits it to the fall determination device 200. Then, the fall determination device 200 makes a fall determination using the received data, and when it is determined that the fall has occurred, transmits the notification to a family member or a caregiver (nurse or the like).), 
wherein the alert is sent to the emergency contact only after the caregiver has chosen to have the alert sent to the emergency contact (Best Mode, seventh paragraph from the bottom: controls the communication unit 215 to notify via the network; and Best Mode, fourth paragraph from the bottom: The network includes various communication networks including, for example, a carrier communication network, an intranet, the Internet, and the like. The ROM 207 (or a non-volatile memory not shown) stores, for example, a contact information such as a family member or a caregiver (for example, an address of a mobile phone or PHS (Personal Handyphone System), a telephone number, an e-mail address, etc.). The CPU 203 reads out the contact information stored in the ROM 207 or the nonvolatile memory, and activates, for example, a mailer to create and transmit a predetermined alert message.).
SUGAWARA does not explicitly teach the caregiver chosen whom to send the alert to in an event when fall has been detected.  As mentioned above that SUGAWARA teaches a fall alert can be transmitted to a family member or caregiver in an event of a fall detection.  Therefore, it would have been an obvious to one of ordinary skill in the art that to program the fall determination device 200 to contact a family member also known as emergency contact as desired.

Claim 14, SUGAWARA teaches wherein the wireless communications module, the user interface, the processor, and the memory are connected to the device body (see Fig. 1 shows device body which is data collection device 100 I communication with fall determination device 200 wirelessly).

Claim 15, SUGAWARA teaches wherein the wireless communications module, the user interface, the processor, and the memory are connected to a mobile device, wherein the mobile device is distinct from the device body (Fig. 1 shows all those components are internal electronics of the fall determination device 200 that is separate from data collection device 100).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGAWARA KYOKO (JP 2009163537 A) in view of De La Rue (US 8,229,473).

Claim 12, SUGAWARA does not teach further including a positioning sensor in communication with the processor, wherein the memory includes further instructions that cause the processor to: receive a geofence via the wireless communication module, receive a current location from the positioning sensor, and when the current location is outside the geofence, communicate a geofence alert to the caregiver mobile device.
In the field of endeavor, De La Rue teaches detecting when a mobile communication device exits a defined geographical area.  The mobile device 103 may be a mobile telephone, or any other device that is capable of communication with BSs 108 and obtaining or determining its location via GPS 104.  He goes on to teach an application 102 can be part of the mobile device 103.  The application 102 receives or stores one or more defined Geo-Fences. The Geo-Fence is defined in terms of real-world coordinates and may be defined by a party 106 which is communicated to mobile device 103 through network 107.  The Geo-Fence is to be active for the associated mobile device 103, one or more actions to trigger if the mobile device 103 is determined to be entering and/or exiting the defined Geo-Fence, e.g. to whom, how or where notifications or alerts are to be transmitted (co. 5, ln 1-40).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify SUGAWARA’s system by including all the above features taught by De La Rue.  The motivation would be for providing a triggering mechanism for sending alert when an event such as a configured geo-fence boundary has been crossed (De La Rue col. 1, ln 3-12). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGAWARA KYOKO (JP 2009163537 A) in view of De La Rue (US 8,229,473), and further in view of SIBBITT Judee et al.  (WO 2008/049202 A1).

Claim 13, the combination does not teach wherein the device body includes a vibrating motor, wherein the vibrating motor vibrates when the user leaves the geofence.
In the field of endeavor, SIBBITT teaches After obtaining location data from the locating device 422 and determining the location of locating device 422 in relation to the geo-fences, the tracking and alert system 408 may initiate a notification or warning if the device 422 is getting too close to a geo-fence (i.e. reaching a predefined geo-fence threshold) or has crossed a geo-fence (i.e. geo-fence breach). The tracking and alert system 408, by transmitting an appropriate signal encapsulated with a programmed event to the locating device 422, can activate an audible alarm at the device 422 - where the intensity of the alarm can be dependent upon whether the alarm is a panic alarm (e.g., 70 to 100 dB) or a locate alarm (e.g., 30 to 50 dB) - activate a vibratory alarm (where the device 422 is provisioned with a controllable vibratory element) (par. 24 & 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by providing tactile vibration within a wearable device when the wearable device has crossed geo-fence boundary, similarly taught by SIBBITT.  The motivation would be for providing notification to wearable device user that he/she has reached a configured geo-fence boundary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683